DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest receive a downlink (DL) USER DATA from the master base station, the DL USER DATA including first information, second information and third information; wherein the first information indicates a starting sequence number of a Packet Data Convergence Protocol Data Unit (PDCP PDU) to be discarded, wherein the second information indicates the number of PDCP PDU counted from the starting Sequence Number indicated by the first information, wherein if the third information indicates 1, the third information indicates to discard PDCP PDU indicated by the first information and the second information, as specified in independent claims 12 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
He (US 2017/0078918 A1) discloses dual connectivity data offloading in LTE system.
Yi et al (US 2016/0065700 A1) discloses PDCP operation supporting dual connectivity.
Sivanesan et al (US 2015/0085667 A1) discloses mitigating congestion in dual connectivity systems.
Koskinen (US 2014/0301281 A1) discloses PDU delivery path indication.
Yi et al (US Patent No. 10,764,870 B2) discloses UL data in dual connectivity.
Lee, Sunyoung (WO 2015/119410 A1) discloses PDCP PDU processing in dual connectivity.
Kim, Soenghun (WO 2015/064931 A1) discloses PDCP PDU bearer configuration.
Lee, Sunyoung (WO 2015/060544 A1) discloses uplink data processing in dual connectivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472